Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In view of the appeal brief filed on 7/21/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Claim Rejections - 35 USC § 112
In view of the arguments within the appeal filed on 7/21/2022, see pgs. 6-9, the USC §112 enablement rejections have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,919,141 to Money et al. (Money) in view of US 2010/0056886 to Hurtubise et al. (Hurtubise), US 2009/0054737 to Magar et al. (Magar), US 2005/0154264 to Lecompte et al. (Lecompte) and US 2010/0249540 to Lisogurski (Lisogurski). 
In reference to at least claim 1
Money teaches a vital sign remote monitoring device which discloses a body-worn vital sign monitoring system (e.g. Fig. 1), comprising: a processing system (e.g. processing system 10) configured to be worn on an individual (e.g. , wherein the processing system comprises a housing (e.g. portable housing, abstract, Figs. 10, 17a/b, Col. 5, ll. 4-17), and a plurality of connectors (e.g. input connections between the sensors and the housing, Fig. 1), a first processor (e.g. logic processor 14), and a wireless transmitter within the housing (e.g. transmitter 21, Fig. 1); and a plurality of sensors configured to be worn on the body of the individual and to generate one or more physiologic data waveforms from the individual (e.g. plurality of sensors 39, 70,77,102,103,53, Fig. 1), and to transmit the physiologic data waveform(s) to the processing system via a cable comprising a terminal connector that reversibly mates with one of the plurality of connectors within the housing to operably connect the sensor to the processing system (e.g. input connections “cables” connect the plurality of sensors to the processing device, Fig. 1), wherein the first processor is configured to receive the physiologic data waveforms from the plurality of sensors and to determine therefrom one or more vital signs for the individual (e.g. determines a plurality of vital signals using the sensor data, Fig. 1, Col. 5, ll. 18-51) and to transmit the one or more vital signs to a remote vital sign monitor using the wireless transmitter (e.g. wireless transmission to a central monitoring station, Col. 3, ll. 24-29, Col, 5, ll. 10-13). Money further discloses that the device can include the portable housing being wearable by an ambulatory patient (e.g. abstract, Col. 5, ll. 4-13), that the sensors can be hardwired inputted to device 10 (e.g. Col. 11, ll. 6-16) and that each sensor comprises an interface circuit for conditioning the sensed signal “processor” (e.g. 22-27, Fig. 1, Col, 8, l. 41-Col, 9, l. 8, Col. 9, l. 57 – Col. 10, l. 11, Col, 10, l. 36 – Col, 11, l. 5) but does not explicitly teach the processing device being a wrist worn device, each connector of the plurality of connectors being a functionally equivalent such that the cable over which the physiologic data waveform(s) are transmitted to the processing system may operably connect the sensor to the processing system by mating its terminal connector to any one of the plurality of connectors, or each sensor in the plurality of sensors comprising an analog-to-digital converter configured to generate the physiologic data waveform(s) from the sensor as synchronized, separately resolvable digital data comprising a header indicating the sensor from which the digital data originates. 
Hurtubise, in the analogous art of remote patient monitoring, teaches a vital sign monitor system and method which discloses a body worn vital sign monitoring system (e.g. Fig. 2A) which is coupled to a plurality of sensors (e.g. 70-74, Fig. 3, para. [0030]) and discloses a wrist worn processing device (e.g. Figs. 2A, 2B, para. [0023]-[0024]). 
Magar, in the analogous art of remote patient monitoring, teaches wireless physiological sensor patches which discloses a plurality of physiological sensors (e.g. 102, Figs. 1A,1B,3, 3A) for monitoring various parameters of interest (e.g. ECG, EEG, EMG, SpO2, tissue impedance, heart rate, and accelerometer signals, para. [0114], [0178]) in which each sensor comprises its own signal conditioning including an A/D converter to generate physiological data from the sensor(s) as separately resolvable digital data (e.g. patch 102 includes a built in ADC and processor, Fig. 3A, para. [0114], [0182], [0184]). 
Lecompte, in the analogous art of remote patient monitoring, teaches a personal stress level monitor and system and method for using same which discloses a plurality of sensors configured to be worn on the body (e.g. 104-110, Fig. 1) which feed into a microcontroller and A/D converter (e.g. 112, Fig. 1, para. [0015]) which readies the data for transmission to a remote data processing system (e.g. 116, Fig. 1, para. [0015]-[0017]). Lecompte discloses that in situations in which more than one sensor is used attaching a header to the data that is transmitted so the processing system is able to identify the sensor from which the data originated (e.g. para. [0017]).  
Lisogurski in the analogous art of patient monitoring, teaches a medical monitoring system with open device architecture which discloses a body-worn vital signal monitoring system (e.g. worn on the body, Fig. 2), comprising:  a processing system (e.g. multi-parameter system and monitor, 210/340, Figs. 2-3) wherein the processing system comprises a housing and a plurality of connectors, a first processor, and a wireless transmitter within the housing (e.g. multi-parameter system includes connectors 232-238, 332-338, processing 240, 345 and wireless interface 270,360 Figs. 2-3); and a plurality of sensors configured to be worn on the body of the individual and to generate one or more physiologic data waveforms from the individual (e.g. 220, 320, Figs. 2-3), wherein each sensor in the plurality of sensors comprises a second processor (e.g. can include embedded electronics and processing device (e.g. para. [0033]), in which each sensor is connected to the first processor within the processing system using a standard connector (e.g. standard connectors 232-238,332-338 Figs. 2,3 para. [0029]-[0032], [0040]-[0041]). Lisogurski further discloses that proprietary connectors are known (e.g. para. [0005]) and the use of a common connector will provide increased flexibility to providers as well as simplicity of use (e.g. para. [0028]). Lisogurski further discloses each sensor comprising an identification mechanism so that the processor 240 can identify the type of sensor being connected (e.g. para. [0035]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Money to include the processing device being a wrist worn processing device as taught by Hurtubise in order to yield the predictable result of providing a less cumbersome compact device that can be easily secured to the patient without inhibiting movement. It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Money modified by Hurtubise to include within each sensor a processor and A/D converter to generate physiological data waveforms as separately resolvable digital data allowing each sensor to provide its own processing as taught by Magar in order to yield the predictable result of providing some form of preprocessing reducing the amount of  processing required to be performed by the processor of the processing system aiding in conserving power of the processing system. It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Money modified by Hurtubise and Magar to include attaching a header to the physiological data as taught by Lecompte in order to yield the predictable result of providing identification to the processing system from which sensor the data originated. It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Money modified by Hurtubise, Magar and Lecompte to modify the plurality of connectors to include standard connectors for connecting the various sensors to the processing system as taught by Lisogurski in to yield the predictable result of simplification of the processing system by reducing the amount of cables needed for communicating with the various sensors and to promote the ease of exchange or addition of sensors without hardware modifications. 
In reference to at least claim 3
Money modified by Hurtubise, Magar, Lecompte and Lisogurski teaches a device according to claim 1. Money further discloses wherein the vital signs determined comprise one or more of (i) a continuously monitored blood pressure; (ii) a continuously monitored posture and activity level, (iii) a continuously monitored SpO2, (iv) a continuously monitored pulse rate, (v) a continuously monitored respiration rate, and (vi) a continuously monitored ECG (e.g. SpO2, temperature, blood pressure, ECG, respiration rate and waveform, pulse rate, pulse oximetry data 22-27, Fig. 1, Col. 5, ll. 23-37). 

Claims 2 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Money et al. (Money) in view of US 2010/0056886 to Hurtubise et al. (Hurtubise), US 2009/0054737 to Magar et al. (Magar), US 2005/0154264 to Lecompte et al. (Lecompte) and US 2010/0249540 to Lisogurski (Lisogurski) as applied to claim 1 further in view of US 2007/0055163 to Asada et al. (Asada) (previously cited).
In reference to at least claim 2
Money modified by Hurtubise, Magar, Lecompte and Lisogurski teaches a device according to claim 1 but does not explicitly teach further comprising an optical sensor configured to generate a photoplethysmogram waveform that is synchronized with the physiologic data waveforms and that is transmitted to the processing system as analog data.
Asada teaches a wearable blood pressure sensor and method for calibration which discloses an optical sensor (e.g. optical sensor, para. [0031]) configured to generate a photoplethysmogram waveform that is synchronized with physiologic data waveforms (e.g. abstract, para. [0014], [0057]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Money modified by Hurtubise, Magar and Lecompte and Lisogurski with the teachings of Asada to include an optical sensor configured to generate a photoplethysmogram waveform that is synchronized with the physiologic data waveforms in order to yield the predictable result of monitoring blood flow to aid in disease tracking and treatment. 
In reference to at least claim 5
Money modified by Hurtubise, Magar, Lecompte, Lisogurski and Asada teaches a device according to claim 2. Money further discloses wherein the vital signs determined comprise one or more of (i) a continuously monitored blood pressure; (ii) a continuously monitored posture and activity level, (iii) a continuously monitored SpO2, (iv) a continuously monitored pulse rate, (v) a continuously monitored respiration rate, and (vi) a continuously monitored ECG (e.g. SpO2, temperature, blood pressure, ECG, respiration rate and waveform, pulse rate, pulse oximetry data 22-27, Fig. 1, Col. 5, ll. 23-37). 

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Money et al. (Money) in view of US 2010/0056886 to Hurtubise et al. (Hurtubise), US 2009/0054737 to Magar et al. (Magar), US 2005/0154264 to Lecompte et al. (Lecompte) and US 2010/0249540 to Lisogurski (Lisogurski) as applied to claims 1 and 3, further in view of  US 2005/0240087 to Keenan et al. (Keenan) (previously cited). 
In reference to at least claim 4
Money modified by Hurtubise, Magar, Lecompte and Lisogurski teaches a device according to claim 1. Money further discloses wherein the vital signs determined comprise each of (i) a continuously monitored blood pressure, (iii) a continuously monitored SpO2, (iv) a continuously monitored pulse rate, (v) a continuously monitored respiration rate, and (vi) a continuously monitored ECG (e.g. SpO2, temperature, blood pressure, ECG, respiration rate and waveform, pulse rate, pulse oximetry data 22-27, Fig. 1, Col. 5, ll. 23-37) but does not explicitly teach continuously monitoring posture and activity level. 
Keenan teaches a method and system for processing data from ambulatory physiological monitoring which discloses a monitoring system comprising a plurality of sensors for determining vital signs (e.g. individual processing EEG, cardiac, respiratory 53-63 Fig. 2, associated paragraphs starting at para. [(0080]). Keenan further discloses continually monitoring motion signals including activity level signals and posture signals to aid in determining any artifacts that need to be removed from the other monitored signals and to provide information regarding posture changes of the patient (e.g. para. [0052], [0072], [0075]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the system of Money modified by Hurtubise, Magar, Lecompte and Lisogurski to include sensors for determining vital signals that include continually monitoring posture and activity level as taught by Keenan in order to yield the predictable result of determining any motion artifacts that need to be removed from the monitored vital signals and to provide information regarding posture changes of the patient to aid in making a proper diagnosis of the monitored patient vitals.  

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Money et al. (Money) in view of US 2010/0056886 to Hurtubise et al. (Hurtubise), US 2009/0054737 to Magar et al. (Magar), US 2005/0154264 to Lecompte et al. (Lecompte), US 2010/0249540 to Lisogurski (Lisogurski) and US 2007/0055163 to Asada et al. (Asada) as applied to claim 5 further in view of US 2005/0240087 to Keenan et al. (Keenan) (previously cited). 
In reference to at least claim 6
Money modified by Hurtubise, Magar, Lecompte, Lisogurski and Asada teaches a device according to claim 5. Money further discloses wherein the vital signs determined comprise each of (i) a continuously monitored blood pressure, (iii) a continuously monitored SpO2, (iv) a continuously monitored pulse rate, (v) a continuously monitored respiration rate, and (vi) a continuously monitored ECG (e.g. SpO2, temperature, blood pressure, ECG, respiration rate and waveform, pulse rate, pulse oximetry data 22-27, Fig. 1, Col. 5, ll. 23-37) but does not explicitly teach continuously monitoring posture and activity level. 
Keenan teaches a method and system for processing data from ambulatory physiological monitoring which discloses a monitoring system comprising a plurality of sensors for determining vital signs (e.g. individual processing EEG, cardiac, respiratory 53-63 Fig. 2, associated paragraphs starting at para. [(0080]). Keenan further discloses continually monitoring motion signals including activity level signals and posture signals to aid in determining any artifacts that need to be removed from the other monitored signals and to provide information regarding posture changes of the patient (e.g. para. [0052], [0072], [0075]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the system of Money modified by Hurtubise, Magar and Lecompte, Lisogurski and Asada to include sensors for determining vital signals that include continually monitoring posture and activity level as taught by Keenan in order to yield the predictable result of determining any motion artifacts that need to be removed from the monitored vital signals and to provide information regarding posture changes of the patient to aid in making a proper diagnosis of the monitored patient vitals.  

Response to Arguments
Applicant’s arguments, see pgs. 6-14 of the appeal brief, filed 7/21/2022, with respect to the rejection(s) of claim(s) 1-6 under USC 112 and USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Magar, Lecompte and Lisogurski, see rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,717,541 to Carter-Lewis et al. which teaches the use of a header within transmitted data to identify the sensor from which the data originated (e.g. data sent with a header, Col. 4, ll. 7-22, ll. 55-64). US Patent No. 10,042,598 to Tsuda which teaches a medical device with standard connectors (e.g. 311, Fig. 2). US 2011/0152632 to Le Neel et al. which teaches a universal body sensor network (e.g. Fig. 1) . 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER L GHAND/Examiner, Art Unit 3792                                                                                                                                                                                                  



/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792